Citation Nr: 0334926	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a stomach 
disorder.  

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder, from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1942 to June 
1945.  

By rating action in May 1966, the RO denied service 
connection for a stomach disorder.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 decision by the RO which 
granted service connection for PTSD and assigned a 30 percent 
evaluation, and denied service connection for a stomach 
disorder, characterized as gastritis and ulcers.  A personal 
hearing at the RO was held in February 2003.  

The Board notes that the statement of the case issued in 
September 2002 reflects that the RO denied the claim of 
service connection for a stomach disorder on a de novo basis, 
despite the fact that the issue had been previously denied 
and the decision was final, thus giving rise to consideration 
of the issue using a "new and material basis."  The Board 
is required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Accordingly, the issue has been restated 
on the first page of this decision to reflect the appropriate 
adjudicatory issue on appeal.  

(The issue of an increased rating for PTSD will be addressed 
in the remand portion of this decision.)  




FINDINGS OF FACT

1.  Service connection for a stomach disorder was finally 
denied by the RO in May 1966.  

2.  The additional evidence received since the May 1966 RO 
decision is new and material and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The May 1966 RO decision which denied service connection 
for a stomach disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2003).  

2.  New and material evidence has been submitted to reopen 
the claims of service connection for a stomach disorder.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 
(West 2002); C.F.R. §§ 3.104(a), 3.156(a), 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  With respect to a claim requiring new and 
material evidence, the VCAA states that, "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented."  38 U.S.C.A. § 5103A(f).  Thus, it 
is necessary that the case be adjudicated initially by the 
Board on the issue of whether new and material evidence is of 
record to reopen the claim of service connection for a 
stomach disorder.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Marsh v. West, 11 Vet. App. 468, 471 
(1998); Smith (Irma) v. Brown, 10 Vet. App. 330, 332 (1997).  
If it is determined that such evidence has been presented, 
the claim will be reopened, and any required development 
would be undertaken.  See Elkins v. West, 12 Vet. App. 209 
(1999).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2003).  However, this amendment is effective only 
for claims filed on or after August 29, 2001.  Consequently, 
the current appeal will be decided under the old version of 
§ 3.156(a) as is outlined in the decision below.  

Finality

Service connection for a stomach disorder was denied by the 
RO in May 1966.  There was no appeal of this decision, and 
the decision became final.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim is pertinent in the consideration of the 
current claim for a stomach disorder.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review 
a claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003).  

The evidence of record at the time of the May 1966 rating 
decision included the veteran's service medical records which 
showed that he was seen for upper abdominal pain in October 
1942, one month after his entrance into military.  At that 
time, the veteran reported a two-year history of nervousness 
and chronic stomach problems.  He was hospitalized for 
similar complaints on three other occasions in July, August, 
and October 1943.  The veteran denied any other related 
symptoms, such as melena or hematemesis, and no pertinent 
pathology or underlying etiology was ever identified.  A 
gastrointestinal series found no pathology of the digestive 
system.  The diagnosis was acute gastritis of undetermined 
cause; existed prior to service.  His separation examination 
in June 1945 showed a history of "gastritis" manifested by 
vague upper abdominal pains and discomfort, epigastric 
burning sensation, and associated mild dyspura which was not 
considered disabling, existed prior to service, and was not 
aggravated by military service.  On examination at that time, 
there was no tenderness or palpable masses of the abdomen, 
and the liver and spleen were not palpable.  

Based on the evidence above, the RO denied service connection 
for a stomach disorder on the grounds that there was no 
evidence of a gastrointestinal disorder in service.  

The recently submitted evidence includes a statement from a 
private physician, dated in April 2002, in which it was 
opined that the veteran's current gastrointestinal problems 
were due to gastritis which was more likely than not 
aggravated by military service.  

The Board finds that the private medical report is material, 
as it provides additional probative information, and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for a stomach disorder.  
38 C.F.R. § 3.156.  Having decided that the private medical 
report is new and material, there is no need to discuss 
whether the other evidence is likewise new and material as 
the claim will be reopened solely on the basis of this 
evidence.  

Next, the Board must consider whether there are any due 
process issues as addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the claim on a de novo basis 
would cause prejudice to the veteran.  In this regard, the 
Board finds that additional development is necessary to 
fulfill the duty to assist under 38 U.S.C.A. §§ 5103A, 
5107(b), and to afford the veteran an opportunity to present 
evidence and argument in support of his claim.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for a 
stomach disorder, the appeal to reopen is granted.  


REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claim for 
a stomach disorder, the RO must now consider the issue on a 
de novo basis.  Additional development is required prior to 
adjudication of this issue.  

Concerning the issue of an increased rating for PTSD, the 
Board notes that July 2002 VA psychiatric examination was 
undertaken to determine if the veteran had a psychiatric 
disorder attributable to military service.  However, the 
evidence as constituted in the current record is not 
sufficiently detailed to evaluate the severity of his 
service-connected PTSD.  

Comprehensive findings conforming to the regulations are 
needed to evaluate the claim.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Accordingly, another 
psychiatric examination should be undertaken.  

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  The Act and 
implementing regulations, among other things, provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It also includes new notification 
provisions.  38 C.F.R. § 3.159 (2003).  

In this case, the veteran has not been advised of VCAA, nor 
has he been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, additional development must 
be undertaken prior to appellate review of the issues on 
appeal.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for any psychiatric problems since 
December 2002 and for any stomach 
problems since his discharge from 
service.  After the veteran has signed 
the appropriate releases, all records not 
already of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of any unsuccessful 
efforts in this regard.  

3.  The veteran should be afforded a VA 
gastrointestinal examination.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
identified gastrointestinal disorder had 
its onset in service or, if pre-existing 
military service, was otherwise 
aggravated by service.  If the physician 
is unable to make any determination, he 
or she should so state and indicate the 
reasons.  The physician should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  It would be helpful if the 
examiner would comment on the private 
medical opinion dated April 22, 2002, and 
indicate agreement or disagreement with 
that opinion.  

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
psychiatrist for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner, to the extent 
feasible, must dissociate those 
complaints and findings related to PTSD 
from any co-existing psychiatric 
disability.  The examiner should indicate 
which of the following criteria ((a), 
(b), (c), or (d)), more closely reflects 
the degree of impairment caused by the 
service-connected PTSD:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

(d) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
covered in the rating schedules cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
PTSD have been provided by the examiner 
and whether they have responded to all 
questions posed.  If not, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003).  

7.  After the requested development has 
been completed, the RO should review the 
veteran's claims.  The RO should 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA or other legal precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



